Case 2:21-cv-00599-RFB-VCF Document 3-3 Filed 04/12/21 Page 1 of 24




                        Exhibit 1- Complaint
                                                                                           Case 2:21-cv-00599-RFB-VCF Document 3-3 Filed 04/12/21 Page 2 of 24
                                                                                                                                                                    Electronically Filed
                                                                                                                                                                    2/16/2021 3:43 PM
                                                                                                                                                                    Steven D. Grierson
                                                                                                                                                                    CLERK OF THE COURT

                                                                                       1   COMJD
                                                                                           STEVEN H. BURKE, ESQ.
                                                                                       2   Nevada Bar No. 14037
                                                                                           LAW OFFICE OF STEVEN H. BURKE, LLC
                                                                                       3   D.B.A. THE 808 FIRM
                                                                                           9205 W. Russell Road, Suite 240
                                                                                                                                                                CASE NO: A-21-829501-C
                                                                                       4   Las Vegas, Nevada 89148                                                        Department 1
                                                                                           T: 702-793-4369 | F: 702-793-4301
                                                                                       5   Email: stevenburkelaw@gmail.com
                                                                                       6   Attorney for Plaintiff
                                                                                       7
                                                                                                                      EIGHTH JUDICIAL DISTRICT COURT
                                                                                       8
                                                                                                                             CLARK COUNTY, NEVADA
                                                                                       9
                                                                                             LIKA FUENTES, an individual                            Case No.
                                                                                      10                                                            Dept. No.
                                                                                                                Plaintiff,
                                                                                      11
Law Office of Steven H. Burke, LLC




                                                                                             vs.                                                    COMPLAINT WITH JURY DEMAND
                                9205 W. Russell Rd., Ste. 240, Las Vegas, NV. 89148




                                                                                      12
                                   TEL.: (702) 793-4369 FAX: (702) 793-4301




                                                                                             GYPSUM RESOURCES MATERIALS
                                                                                      13     LLC.; DOES I through X; and ROE
       d.b.a. The 808 Firm




                                                                                             Corporations XI through XX, inclusive,
                                                                                      14
                                                                                                                Defendant.
                                                                                      15

                                                                                      16
                                                                                                                                        COMPLAINT
                                                                                      17
                                                                                                   COMES NOW Lika Fuentes (“Plaintiff” or “Ms. Fuentes”), by and through her attorney,
                                                                                      18
                                                                                           Steven H. Burke, Esq. of Law Office of Steven H. Burke, and hereby files her Complaint and
                                                                                      19
                                                                                           complains of Defendant Gypsum Resources Materials LLC (“Defendant” or “Steelman”) as
                                                                                      20
                                                                                           follows:
                                                                                      21
                                                                                                                              VENUE AND JURISDICTION
                                                                                      22
                                                                                                   1.     This is a civil action for damages under state and federal laws prohibiting unlawful
                                                                                      23
                                                                                           employment actions and to secure the protection of and to redress deprivation of rights under
                                                                                      24
                                                                                           these laws.
                                                                                      25
                                                                                                   2.     Jurisdiction and venue are based upon federal and state law.
                                                                                      26
                                                                                                   3.     Jurisdiction and venue are also proper based upon Plaintiff’s claims under Nevada
                                                                                      27
                                                                                           state and common law.
                                                                                      28


                                                                                                                                          Page 1 of 10

                                                                                                                             Case Number: A-21-829501-C
                                                                                           Case 2:21-cv-00599-RFB-VCF Document 3-3 Filed 04/12/21 Page 3 of 24



                                                                                       1          4.      Plaintiff hereby designates Clark County as the venue for this proceeding per NRS
                                                                                       2   § 13.040 and files in the Eighth Judicial District Court accordingly.
                                                                                       3          5.      The alleged unlawful employment actions occurred in this judicial district.
                                                                                       4                                                PARTIES
                                                                                       5          6.      At all times relevant, Plaintiff is and was an individual residing in Clark County,
                                                                                       6   Nevada.
                                                                                       7          7.      At all times relevant, Defendant is and was a Nevada Limited Liability Company
                                                                                       8   created under the laws of the State of Nevada.
                                                                                       9          8.      At all times relevant, Defendant was conducting business in Clark County,
                                                                                      10   Nevada.
                                                                                      11          9.      At all times relevant, Defendant had custody and/or control over Plaintiff and her
Law Office of Steven H. Burke, LLC

                                9205 W. Russell Rd., Ste. 240, Las Vegas, NV. 89148




                                                                                      12   employment, and Defendant was responsible for Plaintiff’s labor and employment matters.
                                   TEL.: (702) 793-4369 FAX: (702) 793-4301




                                                                                      13          10.     At all times relevant, Plaintiff was an employee of Defendant as that term is
       d.b.a. The 808 Firm




                                                                                      14   defined in NRS Chapter 608, NRS Chapter 613, 29 U.S.C. § 203, and 42 U.S.C. § 2000e.
                                                                                      15          11.     At all times relevant, Defendant was Plaintiff’s employer as that term is defined in
                                                                                      16   NRS Chapter 608, NRS Chapter 613, 29 U.S.C. § 203, and 42 U.S.C. § 2000e.
                                                                                      17          12.     The true names and capacities, whether individual, corporate, associate or
                                                                                      18   otherwise of other Defendants hereinafter designated as Does I-X and Roe Corporations XI-XX,
                                                                                      19   inclusive, who are in some manner responsible for the injuries described herein, and who were,
                                                                                      20   upon information and belief, Plaintiff’s “employer” is unknown to Plaintiff at this time who
                                                                                      21   therefore sues said Defendants by such fictitious names and will seek leave of the Court to amend
                                                                                      22   this Amended Complaint to show their true names and capacities when ascertained.
                                                                                      23          13.     Plaintiff hereby demands a jury trial on all issues triable by jury herein.
                                                                                      24                                 PROCEDUARL REQUIREMENTS
                                                                                      25          14.     Plaintiff has satisfied all administrative and jurisdictional requirements necessary
                                                                                      26   to maintain this lawsuit. Plaintiff timely filed her charge of discrimination with the Nevada Equal
                                                                                      27   Rights Commission (“NERC”) on or about March 10, 2020. See a true and correct copy of
                                                                                      28   Plaintiff’s Charge of Discrimination attached hereto as Exhibit 1.

                                                                                                                                       Page 2 of 10
                                                                                           Case 2:21-cv-00599-RFB-VCF Document 3-3 Filed 04/12/21 Page 4 of 24



                                                                                       1          15.      On or about November 19, 2020, the Equal Employment Opportunity Commission
                                                                                       2   (“EEOC”) issued Plaintiff a right to sue. See a true and correct copy of Plaintiff’s Right to Sue
                                                                                       3   attached hereto as Exhibit 2.
                                                                                       4                                     FACTUAL ALLEGATIONS
                                                                                       5          16.      On or about July 29, 2019, Ms. Fuentes began her employment with Defendant as
                                                                                       6   a Driver.
                                                                                       7          17.      At all times relevant, Ms. Fuentes was an exemplary employee while employed by
                                                                                       8   Defendant and promoted to Safety Manager.
                                                                                       9          18.      Ms. Fuentes experienced severe and pervasive sexual harassment while employed
                                                                                      10   by Defendant.
                                                                                      11          19.      Defendant’s Transportation Manager (“Manager”) began sexually harassing Ms.
Law Office of Steven H. Burke, LLC

                                9205 W. Russell Rd., Ste. 240, Las Vegas, NV. 89148




                                                                                      12   Fuentes as soon as she became employed with Defendant.
                                   TEL.: (702) 793-4369 FAX: (702) 793-4301




                                                                                      13          20.      Manager would often tell Ms. Fuentes that he wanted to sleep with her and that she
       d.b.a. The 808 Firm




                                                                                      14   looked sexier now that she wasn’t pregnant.
                                                                                      15          21.      Manager would often inappropriately place his hands upon Ms. Fuentes’ body,
                                                                                      16   touch her lower back, hug her, and massage her shoulders.
                                                                                      17          22.      Ms. Fuentes adamantly refused to be touched by Manager and informed him that
                                                                                      18   she did not want to be touched. Nevertheless, he continued to inappropriately touch and sexually
                                                                                      19   harass her.
                                                                                      20          23.      Ms. Fuentes understood Manager’s acts as stereotypical and discriminatory on the
                                                                                      21   basis of her sex.
                                                                                      22          24.      Despite this hostile work environment, Ms. Fuentes continued to be an excellent
                                                                                      23   employee.
                                                                                      24          25.      On many occasions, Ms. Fuentes worked in excess of 40 hours per week.
                                                                                      25          26.      On many occasions, Defendant would instruct Ms. Fuentes to come into work 3 or
                                                                                      26   4 hours before her scheduled shift or stay 3 our 4 hours after her scheduled shift to cover work
                                                                                      27   that Manager would not complete.
                                                                                      28          27.      Ms. Fuentes worked many extra hours that she was not compensated for.

                                                                                                                                      Page 3 of 10
                                                                                           Case 2:21-cv-00599-RFB-VCF Document 3-3 Filed 04/12/21 Page 5 of 24



                                                                                       1            28.   Defendant often times paid Ms. Fuentes late and her payroll checks would often
                                                                                       2   times be returned for insufficient funds.
                                                                                       3            29.   Ms. Fuentes made internal complaints to Defendant about Manager’s
                                                                                       4   discriminatory actions and disparate treatment.
                                                                                       5            30.   Upon information and belief, Defendant did not investigate Ms. Fuentes’
                                                                                       6   complaints about Manager.
                                                                                       7            31.   On or about November 18, 2019, Ms. Fuentes returned to work after an approved
                                                                                       8   FMLA maternity leave.
                                                                                       9            32.    On or about December 2, 2019, Defendant terminated Ms. Fuentes.
                                                                                      10            33.   Defendant’s termination of Ms. Fuentes occurred a short time after she made
                                                                                      11   internal complaints and a short time after she returned to work after her pregnancy.
Law Office of Steven H. Burke, LLC

                                9205 W. Russell Rd., Ste. 240, Las Vegas, NV. 89148




                                                                                      12            34.   Defendant’s proffered reason of terminating Ms. Fuentes was a reduction in work
                                   TEL.: (702) 793-4369 FAX: (702) 793-4301




                                                                                      13   force.
       d.b.a. The 808 Firm




                                                                                      14            35.   Defendant’s proffered reason for termination was pretextual.
                                                                                      15
                                                                                                                          FIRST CAUSE OF ACTION
                                                                                      16                            SEX DISCRIMINATION/HARASSMENT
                                                                                                                TITLE VII 42 U.S.C. § 2000(e) et seq. / NRS § 613.330
                                                                                      17
                                                                                                    36.   Ms. Fuentes hereby realleges and incorporates each and every allegation
                                                                                      18
                                                                                           previously made herein.
                                                                                      19
                                                                                                    37.   As set forth fully herein, Ms. Fuentes was subjected to unwelcome sexual
                                                                                      20
                                                                                           harassment and/or discrimination.
                                                                                      21
                                                                                                    38.   As set forth fully herein, Ms. Fuentes is a member of a protected class, female
                                                                                      22
                                                                                                    39.   Defendant discriminated, harassed, and terminated Ms. Fuentes on the basis of her
                                                                                      23
                                                                                           sex.
                                                                                      24
                                                                                                    40.   Defendant committed unlawful actions, including but not limited to, sexually
                                                                                      25
                                                                                           explicit comments, inappropriate touching of Ms. Fuentes, and harassment of Ms. Fuentes as a
                                                                                      26
                                                                                           female. Such actions constitute unlawful sex discrimination and harassment.
                                                                                      27
                                                                                                    41.   Defendant’s unlawful conduct that Ms. Fuentes was forced to endure was so severe
                                                                                      28


                                                                                                                                       Page 4 of 10
                                                                                           Case 2:21-cv-00599-RFB-VCF Document 3-3 Filed 04/12/21 Page 6 of 24



                                                                                       1   and pervasive that it was frequent, humiliating, and interfered with Ms. Fuentes’ ability to work.
                                                                                       2          42.     Defendant’s sexual conduct was sufficiently severe or pervasive as to alter the
                                                                                       3   compensation, terms, conditions and privileges of Ms. Fuentes’ employment.
                                                                                       4          43.     Defendant, through its agents, became aware of sexual harassment and/or
                                                                                       5   discrimination that Ms. Fuentes experienced and took no action to stop it.
                                                                                       6          44.     Given the aforementioned, Defendant’s conduct was so severe and pervasive as to
                                                                                       7   constitute an objective abusive hostile work environment in violation of Title VII, 42 U.S.C.
                                                                                       8   §2000(e) et seq. Defendant, in creating, condoning, and perpetuating a sexually hostile work
                                                                                       9   environment, has engaged in a discriminatory practice with discriminatory hostility upon Ms.
                                                                                      10   Fuentes’ status as a female, with malice or reckless indifference to Ms. Fuentes’ federally
                                                                                      11   protected rights.
Law Office of Steven H. Burke, LLC

                                9205 W. Russell Rd., Ste. 240, Las Vegas, NV. 89148




                                                                                      12          45.     All of Defendant’s unlawful actions described herein were done willfully and
                                   TEL.: (702) 793-4369 FAX: (702) 793-4301




                                                                                      13   intentionally and in reckless disregard of Ms. Fuentes’ protected rights under federal law.
       d.b.a. The 808 Firm




                                                                                      14          46.     As a direct and proximate result of Defendant’s unlawful activity, Ms. Fuentes has
                                                                                      15   sustained damages in excess of Fifteen Thousand Dollars ($15,000.00).
                                                                                      16          47.     The conduct of Defendant has been malicious, fraudulent or oppressive and was
                                                                                      17   designed to vex, annoy, harass or humiliate Ms. Fuentes and, thus, Ms. Fuentes is entitled to
                                                                                      18   punitive damages.
                                                                                      19          48.     As a result of Defendant’s conduct, as set forth herein, Ms. Fuentes has been
                                                                                      20   required to retain the services of an attorney and, as a direct, natural, and foreseeable consequence
                                                                                      21   thereof, has been damaged thereby, and is entitled to reasonable attorney’s fees and costs.
                                                                                      22
                                                                                                                             SECOND CAUSE OF ACTION
                                                                                      23                                              RETALIATION
                                                                                                               42 U.S.C. § 12203 / 42 U.S.C. § 12101e et seq. / NRS § 613.340
                                                                                      24
                                                                                                  49.     Ms. Fuentes hereby realleges and incorporates each and every allegation
                                                                                      25
                                                                                           previously made herein.
                                                                                      26
                                                                                                  50.     As set forth more fully above, Defendant retaliated against Ms. Fuentes when she
                                                                                      27
                                                                                           opposed discrimination and unlawful conduct, in good faith, as detailed in her internal
                                                                                      28


                                                                                                                                        Page 5 of 10
                                                                                           Case 2:21-cv-00599-RFB-VCF Document 3-3 Filed 04/12/21 Page 7 of 24



                                                                                       1   complaint(s) and/or discussion(s) with Defendant.
                                                                                       2          51.     There exists a temporal proximity in relation to Ms. Fuentes’s complaints of
                                                                                       3   unlawful discrimination and Ms. Fuentes’s resulting termination.
                                                                                       4          52.     Defendant retaliated against Ms. Fuentes when she opposed discrimination and
                                                                                       5   unlawful conduct by terminating Ms. Fuentes and subjecting her to harassing behavior.
                                                                                       6          53.     Defendant’s retaliatory action was in response to Ms. Fuentes’ opposition to
                                                                                       7   Defendant’s unlawful discrimination.
                                                                                       8          54.     Defendant’s termination of Ms. Fuentes constituted a retaliatory discharge in
                                                                                       9   violation of 42 U.S.C. §2000(e) et seq., and NRS § 613.340.
                                                                                      10          55.     By taking these adverse actions, Defendant has engaged in discriminatory practices
                                                                                      11   with malice and/or with reckless disregard to Ms. Fuentes’s protected rights. As a result, Ms.
Law Office of Steven H. Burke, LLC

                                9205 W. Russell Rd., Ste. 240, Las Vegas, NV. 89148




                                                                                      12   Fuentes has been damaged.
                                   TEL.: (702) 793-4369 FAX: (702) 793-4301




                                                                                      13          56.     As a direct and proximate result of Defendant’s unlawful activity, Ms. Fuentes has
       d.b.a. The 808 Firm




                                                                                      14   sustained damages in excess of Fifteen Thousand Dollars ($15,000.00).
                                                                                      15          57.     Defendant has acted willfully and maliciously, and with oppression, fraud, or
                                                                                      16   malice, and as a result of Defendant’s wrongful conduct, Ms. Fuentes is entitled to an award of
                                                                                      17   exemplary or punitive damages.
                                                                                      18          58.     As a result of Defendant’s conduct, as set forth herein, Ms. Fuentes has been
                                                                                      19   required to retain the services of an attorney and, as a direct, natural, and foreseeable consequence
                                                                                      20   thereof, has been damaged thereby, and is entitled to reasonable attorney’s fees and costs.
                                                                                      21
                                                                                                                      THIRD CAUSE OF ACTION
                                                                                      22                    NEGLIGENT HIRING, TRAINING, AND SUPERVISION

                                                                                      23          59.     Ms. Fuentes hereby realleges and incorporates each and every allegation

                                                                                      24   previously made herein.

                                                                                      25          60.     Defendant breached its duty of reasonable care to protect Ms. Fuentes from the

                                                                                      26   negligent and/or careless actions of their own agents, officers, employees, customers and others.

                                                                                      27          61.     Defendant breached its duty of reasonable care by hiring individuals with a

                                                                                      28   propensity towards committing unlawful acts against Ms. Fuentes.


                                                                                                                                       Page 6 of 10
                                                                                           Case 2:21-cv-00599-RFB-VCF Document 3-3 Filed 04/12/21 Page 8 of 24



                                                                                       1            62.       Defendant breached its duty of reasonable care by failing to adequately train and
                                                                                       2   supervise their employees by with lawful policies and procedures of discrimination, harassment,
                                                                                       3   and retaliation.
                                                                                       4            63.       As a direct and proximate result of Defendant’s conduct described hereinabove,
                                                                                       5   Ms. Fuentes has been damaged in an amount in excess of Fifteen Thousand Dollars ($15,000).
                                                                                       6            64.       As a result of Defendant’s conduct, as set forth herein, Ms. Fuentes has been
                                                                                       7   required to retain the services of an attorney, and, as a direct, natural, and foreseeable
                                                                                       8   consequence thereof, has been damaged thereby, and is entitled to reasonable attorney’s fees and
                                                                                       9   costs.
                                                                                      10            65.       Defendant acted willfully and maliciously, and with oppression, fraud, or malice,
                                                                                      11   and a result of Defendant’s wrongful conduct, Ms. Fuentes is entitled to an award of exemplary or
Law Office of Steven H. Burke, LLC

                                9205 W. Russell Rd., Ste. 240, Las Vegas, NV. 89148




                                                                                      12   punitive damages.
                                   TEL.: (702) 793-4369 FAX: (702) 793-4301




                                                                                                                         FOURTH CAUSE OF ACTION
                                                                                      13
                                                                                                                VIOLATION OF THE FAIR LABOR STANDARDS ACT
       d.b.a. The 808 Firm




                                                                                      14                                  WAGES 29 U.S.C. §203 et seq.

                                                                                      15            66.       Ms. Fuentes hereby realleges and incorporates each and every allegation

                                                                                      16   previously made herein.

                                                                                      17            67.       This count arises from Defendant’s violation of the FLSA, 29 U.S.C. § 201 et seq.,

                                                                                      18   for its failure to pay Ms. Fuentes minimum wage for each hour worked.

                                                                                      19            68.       At all material times hereto, Ms. Fuentes was employed by Defendant as an

                                                                                      20   “employee” within the meaning of §203(e)(1) of the FLSA.

                                                                                      21            69.       Ms. Fuentes performed a variety of job duties and responsibilities for Defendant

                                                                                      22   within this judicial district.

                                                                                      23            70.       Ms. Fuentes performed labor and services that are subject to the aforesaid

                                                                                      24   provisions of the FLSA and Ms. Fuentes was an employee of Defendant during the time period

                                                                                      25   pertinent to this Complaint.

                                                                                      26            71.       At all material times hereto, Defendant was Ms. Fuentes’s “employer” per the

                                                                                      27   FLSA, 29 U.S.C. §203(d).

                                                                                      28            72.       At all times relevant and during the course of her employment for Defendant, Ms.


                                                                                                                                         Page 7 of 10
                                                                                           Case 2:21-cv-00599-RFB-VCF Document 3-3 Filed 04/12/21 Page 9 of 24



                                                                                       1   Fuentes was employed by Defendant and was not exempt from the minimum wage provisions of
                                                                                       2   the FLSA.
                                                                                       3          73.     Pursuant to 29 U.S.C. § 206, Ms. Fuentes was entitled to be compensated at a rate
                                                                                       4   of minimum wage for each hour worked.
                                                                                       5          74.     Defendant did not pay Ms. Fuentes the proscribed minimum compensation for
                                                                                       6   such work.
                                                                                       7          75.     Defendant’s failure and refusal to pay lawful wages, to Ms. Fuentes violated the
                                                                                       8   FLSA, 29 U.S.C. §§ 206-07, et seq.
                                                                                       9          76.     Defendant willfully violated the FLSA by refusing to pay Ms. Fuentes all lawful
                                                                                      10   wages that she earned.
                                                                                      11          77.     All of the alleged various violations of the law herein were committed
Law Office of Steven H. Burke, LLC

                                9205 W. Russell Rd., Ste. 240, Las Vegas, NV. 89148




                                                                                      12   intentionally and/or willfully by Defendant herein.
                                   TEL.: (702) 793-4369 FAX: (702) 793-4301




                                                                                      13          78.     Per the FLSA, Ms. Fuentes seeks all available damages including but not limited to
       d.b.a. The 808 Firm




                                                                                      14   attorneys’ fees, liquidated damages, and all lawful wages.
                                                                                      15          79.     Ms. Fuentes seeks a judgment for unpaid minimum wages and overtime
                                                                                      16   compensation, and additional liquidated damages of 100% of any unpaid minimum wage
                                                                                      17   compensation, such sums to be determined based upon an accounting of the hours worked by, and
                                                                                      18   wages actually paid to Ms. Fuentes.
                                                                                      19
                                                                                                                        FIFTH CAUSE OF ACTION
                                                                                      20                                FAILURE TO PAY WAGES
                                                                                                                 NEVADA CONSTITUTION / NRS § 608.05 et seq.
                                                                                      21
                                                                                                  80.     Ms. Fuentes hereby realleges and incorporates each and every allegation
                                                                                      22
                                                                                           previously made herein.
                                                                                      23
                                                                                                  81.     Pursuant to Article 15, Section 16 of the Nevada Constitution, and/or NRS §
                                                                                      24
                                                                                           608.018, et. seq., Ms. Fuentes was entitled to receive lawful minimum wage.
                                                                                      25
                                                                                                  82.     Upon information and belief, Defendant did not maintain all personnel records as
                                                                                      26
                                                                                           required under NRS § 608.115.
                                                                                      27
                                                                                                  83.     Defendant did not pay Ms. Fuentes the proscribed minimum compensation for
                                                                                      28


                                                                                                                                      Page 8 of 10
                                                                                           Case 2:21-cv-00599-RFB-VCF Document 3-3 Filed 04/12/21 Page 10 of 24



                                                                                       1   such work.
                                                                                       2          84.     Specifically, Defendant’s refusal to compensate Ms. Fuentes for all her
                                                                                       3   commission earned is an unlawful deduction under NRS §608 et seq.
                                                                                       4          85.     Defendant’s failure and refusal to pay lawful wages to Ms. Fuentes violated the
                                                                                       5   Nevada Constitution and NRS § 608 et seq.
                                                                                       6          86.     Defendant’s failure to pay Ms. Fuentes for all wages earned is also an unlawful
                                                                                       7   decrease under NRS § 608.100.
                                                                                       8          87.     As a result of the foregoing, Ms. Fuentes seeks a judgment against Defendant for
                                                                                       9   the wages owed to her as prescribed by NRS § 608.140, to wit, for a sum equal to up to thirty
                                                                                      10   days’ wages, along with interest, costs and attorney’s fees.
                                                                                      11          88.     Further, Ms. Fuentes seeks all damages under NRS § 608.115 for failure to
Law Office of Steven H. Burke, LLC

                                9205 W. Russell Rd., Ste. 240, Las Vegas, NV. 89148




                                                                                      12   maintain appropriate personnel records.
                                   TEL.: (702) 793-4369 FAX: (702) 793-4301




                                                                                      13          89.     Ms. Fuentes also seeks all damages under NRS § 608.100 for an unlawful decrease
       d.b.a. The 808 Firm




                                                                                      14   of compensation.
                                                                                      15          90.     As a direct proximate result of Defendants’ failure to pay lawful wages to Ms.
                                                                                      16   Fuentes, she has suffered general, special, and consequential damages in an amount in excess of
                                                                                      17   Fifteen Thousand Dollars ($15,000.00).
                                                                                      18          91.     Defendant’s acts and/or omissions were fraudulent, malicious, and/or oppressive
                                                                                      19   under NRS § 42.005 and as such Ms. Fuentes is entitled to an award of punitive damages in
                                                                                      20   excess of Fifteen Thousand Dollars ($15,000.00).
                                                                                      21          92.     It was necessary for Ms. Fuentes to retain the services of an attorney to file this
                                                                                      22   action, which entitles Ms. Fuentes to an award of reasonable attorneys’ fees and costs in this suit.
                                                                                      23   WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
                                                                                      24          1.      For general damages in excess of $15,000.00;
                                                                                      25          2.      For special damages;
                                                                                      26          3.      For consequential damages;
                                                                                      27          4.      For punitive damages;
                                                                                      28          5.      For all damages and relief owed to Plaintiff under the Nevada Constitution and

                                                                                                                                       Page 9 of 10
                                                                                           Case 2:21-cv-00599-RFB-VCF Document 3-3 Filed 04/12/21 Page 11 of 24



                                                                                       1                Nevada law;
                                                                                       2         6.     For attorneys’ fees and costs incurred in this action; and
                                                                                       3         7.     Such other and further relief as the Court may deem just and proper.
                                                                                       4         DATED this 16th day of February, 2021.
                                                                                       5
                                                                                                                                              LAW OFFICE OF STEVEN H. BURKE
                                                                                       6

                                                                                       7                                               By:    _/s/ Steven H. Burke_______
                                                                                                                                              STEVEN H. BURKE, ESQ.
                                                                                       8                                                      Nevada Bar No.: 14037
                                                                                                                                              9205 W. Russell Rd., Ste. 240
                                                                                       9                                                      Las Vegas, Nevada 89148
                                                                                                                                              T: 702-793-4369 | F: 702-793-4301
                                                                                      10                                                      Email: stevenburkelaw@gmail.com
                                                                                                                                              Attorney for Plaintiff
                                                                                      11
Law Office of Steven H. Burke, LLC

                                9205 W. Russell Rd., Ste. 240, Las Vegas, NV. 89148




                                                                                      12
                                   TEL.: (702) 793-4369 FAX: (702) 793-4301




                                                                                      13
       d.b.a. The 808 Firm




                                                                                      14

                                                                                      15

                                                                                      16

                                                                                      17

                                                                                      18

                                                                                      19

                                                                                      20

                                                                                      21

                                                                                      22

                                                                                      23

                                                                                      24

                                                                                      25

                                                                                      26

                                                                                      27

                                                                                      28


                                                                                                                                    Page 10 of 10
Case 2:21-cv-00599-RFB-VCF Document 3-3 Filed 04/12/21 Page 12 of 24




                    EXHIBIT “1”
Case 2:21-cv-00599-RFB-VCF Document 3-3 Filed 04/12/21 Page 13 of 24
                                                                                           Case 2:21-cv-00599-RFB-VCF Document 3-3 Filed 04/12/21 Page 14 of 24



                                                                                       1            28.   Defendant often times paid Ms. Fuentes late and her payroll checks would often
                                                                                       2   times be returned for insufficient funds.
                                                                                       3            29.   Ms. Fuentes made internal complaints to Defendant about Manager’s
                                                                                       4   discriminatory actions and disparate treatment.
                                                                                       5            30.   Upon information and belief, Defendant did not investigate Ms. Fuentes’
                                                                                       6   complaints about Manager.
                                                                                       7            31.   On or about November 18, 2019, Ms. Fuentes returned to work after an approved
                                                                                       8   FMLA maternity leave.
                                                                                       9            32.    On or about December 2, 2019, Defendant terminated Ms. Fuentes.
                                                                                      10            33.   Defendant’s termination of Ms. Fuentes occurred a short time after she made
                                                                                      11   internal complaints and a short time after she returned to work after her pregnancy.
Law Office of Steven H. Burke, LLC

                                9205 W. Russell Rd., Ste. 240, Las Vegas, NV. 89148




                                                                                      12            34.   Defendant’s proffered reason of terminating Ms. Fuentes was a reduction in work
                                   TEL.: (702) 793-4369 FAX: (702) 793-4301




                                                                                      13   force.
       d.b.a. The 808 Firm




                                                                                      14            35.   Defendant’s proffered reason for termination was pretextual.
                                                                                      15
                                                                                                                          FIRST CAUSE OF ACTION
                                                                                      16                            SEX DISCRIMINATION/HARASSMENT
                                                                                                                TITLE VII 42 U.S.C. § 2000(e) et seq. / NRS § 613.330
                                                                                      17
                                                                                                    36.   Ms. Fuentes hereby realleges and incorporates each and every allegation
                                                                                      18
                                                                                           previously made herein.
                                                                                      19
                                                                                                    37.   As set forth fully herein, Ms. Fuentes was subjected to unwelcome sexual
                                                                                      20
                                                                                           harassment and/or discrimination.
                                                                                      21
                                                                                                    38.   As set forth fully herein, Ms. Fuentes is a member of a protected class, female
                                                                                      22
                                                                                                    39.   Defendant discriminated, harassed, and terminated Ms. Fuentes on the basis of her
                                                                                      23
                                                                                           sex.
                                                                                      24
                                                                                                    40.   Defendant committed unlawful actions, including but not limited to, sexually
                                                                                      25
                                                                                           explicit comments, inappropriate touching of Ms. Fuentes, and harassment of Ms. Fuentes as a
                                                                                      26
                                                                                           female. Such actions constitute unlawful sex discrimination and harassment.
                                                                                      27
                                                                                                    41.   Defendant’s unlawful conduct that Ms. Fuentes was forced to endure was so severe
                                                                                      28


                                                                                                                                       Page 4 of 10
                                                                                           Case 2:21-cv-00599-RFB-VCF Document 3-3 Filed 04/12/21 Page 15 of 24



                                                                                       1   and pervasive that it was frequent, humiliating, and interfered with Ms. Fuentes’ ability to work.
                                                                                       2          42.     Defendant’s sexual conduct was sufficiently severe or pervasive as to alter the
                                                                                       3   compensation, terms, conditions and privileges of Ms. Fuentes’ employment.
                                                                                       4          43.     Defendant, through its agents, became aware of sexual harassment and/or
                                                                                       5   discrimination that Ms. Fuentes experienced and took no action to stop it.
                                                                                       6          44.     Given the aforementioned, Defendant’s conduct was so severe and pervasive as to
                                                                                       7   constitute an objective abusive hostile work environment in violation of Title VII, 42 U.S.C.
                                                                                       8   §2000(e) et seq. Defendant, in creating, condoning, and perpetuating a sexually hostile work
                                                                                       9   environment, has engaged in a discriminatory practice with discriminatory hostility upon Ms.
                                                                                      10   Fuentes’ status as a female, with malice or reckless indifference to Ms. Fuentes’ federally
                                                                                      11   protected rights.
Law Office of Steven H. Burke, LLC

                                9205 W. Russell Rd., Ste. 240, Las Vegas, NV. 89148




                                                                                      12          45.     All of Defendant’s unlawful actions described herein were done willfully and
                                   TEL.: (702) 793-4369 FAX: (702) 793-4301




                                                                                      13   intentionally and in reckless disregard of Ms. Fuentes’ protected rights under federal law.
       d.b.a. The 808 Firm




                                                                                      14          46.     As a direct and proximate result of Defendant’s unlawful activity, Ms. Fuentes has
                                                                                      15   sustained damages in excess of Fifteen Thousand Dollars ($15,000.00).
                                                                                      16          47.     The conduct of Defendant has been malicious, fraudulent or oppressive and was
                                                                                      17   designed to vex, annoy, harass or humiliate Ms. Fuentes and, thus, Ms. Fuentes is entitled to
                                                                                      18   punitive damages.
                                                                                      19          48.     As a result of Defendant’s conduct, as set forth herein, Ms. Fuentes has been
                                                                                      20   required to retain the services of an attorney and, as a direct, natural, and foreseeable consequence
                                                                                      21   thereof, has been damaged thereby, and is entitled to reasonable attorney’s fees and costs.
                                                                                      22
                                                                                                                             SECOND CAUSE OF ACTION
                                                                                      23                                              RETALIATION
                                                                                                               42 U.S.C. § 12203 / 42 U.S.C. § 12101e et seq. / NRS § 613.340
                                                                                      24
                                                                                                  49.     Ms. Fuentes hereby realleges and incorporates each and every allegation
                                                                                      25
                                                                                           previously made herein.
                                                                                      26
                                                                                                  50.     As set forth more fully above, Defendant retaliated against Ms. Fuentes when she
                                                                                      27
                                                                                           opposed discrimination and unlawful conduct, in good faith, as detailed in her internal
                                                                                      28


                                                                                                                                        Page 5 of 10
                                                                                           Case 2:21-cv-00599-RFB-VCF Document 3-3 Filed 04/12/21 Page 16 of 24



                                                                                       1   complaint(s) and/or discussion(s) with Defendant.
                                                                                       2          51.     There exists a temporal proximity in relation to Ms. Fuentes’s complaints of
                                                                                       3   unlawful discrimination and Ms. Fuentes’s resulting termination.
                                                                                       4          52.     Defendant retaliated against Ms. Fuentes when she opposed discrimination and
                                                                                       5   unlawful conduct by terminating Ms. Fuentes and subjecting her to harassing behavior.
                                                                                       6          53.     Defendant’s retaliatory action was in response to Ms. Fuentes’ opposition to
                                                                                       7   Defendant’s unlawful discrimination.
                                                                                       8          54.     Defendant’s termination of Ms. Fuentes constituted a retaliatory discharge in
                                                                                       9   violation of 42 U.S.C. §2000(e) et seq., and NRS § 613.340.
                                                                                      10          55.     By taking these adverse actions, Defendant has engaged in discriminatory practices
                                                                                      11   with malice and/or with reckless disregard to Ms. Fuentes’s protected rights. As a result, Ms.
Law Office of Steven H. Burke, LLC

                                9205 W. Russell Rd., Ste. 240, Las Vegas, NV. 89148




                                                                                      12   Fuentes has been damaged.
                                   TEL.: (702) 793-4369 FAX: (702) 793-4301




                                                                                      13          56.     As a direct and proximate result of Defendant’s unlawful activity, Ms. Fuentes has
       d.b.a. The 808 Firm




                                                                                      14   sustained damages in excess of Fifteen Thousand Dollars ($15,000.00).
                                                                                      15          57.     Defendant has acted willfully and maliciously, and with oppression, fraud, or
                                                                                      16   malice, and as a result of Defendant’s wrongful conduct, Ms. Fuentes is entitled to an award of
                                                                                      17   exemplary or punitive damages.
                                                                                      18          58.     As a result of Defendant’s conduct, as set forth herein, Ms. Fuentes has been
                                                                                      19   required to retain the services of an attorney and, as a direct, natural, and foreseeable consequence
                                                                                      20   thereof, has been damaged thereby, and is entitled to reasonable attorney’s fees and costs.
                                                                                      21
                                                                                                                      THIRD CAUSE OF ACTION
                                                                                      22                    NEGLIGENT HIRING, TRAINING, AND SUPERVISION

                                                                                      23          59.     Ms. Fuentes hereby realleges and incorporates each and every allegation

                                                                                      24   previously made herein.

                                                                                      25          60.     Defendant breached its duty of reasonable care to protect Ms. Fuentes from the

                                                                                      26   negligent and/or careless actions of their own agents, officers, employees, customers and others.

                                                                                      27          61.     Defendant breached its duty of reasonable care by hiring individuals with a

                                                                                      28   propensity towards committing unlawful acts against Ms. Fuentes.


                                                                                                                                       Page 6 of 10
                                                                                           Case 2:21-cv-00599-RFB-VCF Document 3-3 Filed 04/12/21 Page 17 of 24



                                                                                       1            62.       Defendant breached its duty of reasonable care by failing to adequately train and
                                                                                       2   supervise their employees by with lawful policies and procedures of discrimination, harassment,
                                                                                       3   and retaliation.
                                                                                       4            63.       As a direct and proximate result of Defendant’s conduct described hereinabove,
                                                                                       5   Ms. Fuentes has been damaged in an amount in excess of Fifteen Thousand Dollars ($15,000).
                                                                                       6            64.       As a result of Defendant’s conduct, as set forth herein, Ms. Fuentes has been
                                                                                       7   required to retain the services of an attorney, and, as a direct, natural, and foreseeable
                                                                                       8   consequence thereof, has been damaged thereby, and is entitled to reasonable attorney’s fees and
                                                                                       9   costs.
                                                                                      10            65.       Defendant acted willfully and maliciously, and with oppression, fraud, or malice,
                                                                                      11   and a result of Defendant’s wrongful conduct, Ms. Fuentes is entitled to an award of exemplary or
Law Office of Steven H. Burke, LLC

                                9205 W. Russell Rd., Ste. 240, Las Vegas, NV. 89148




                                                                                      12   punitive damages.
                                   TEL.: (702) 793-4369 FAX: (702) 793-4301




                                                                                                                         FOURTH CAUSE OF ACTION
                                                                                      13
                                                                                                                VIOLATION OF THE FAIR LABOR STANDARDS ACT
       d.b.a. The 808 Firm




                                                                                      14                                  WAGES 29 U.S.C. §203 et seq.

                                                                                      15            66.       Ms. Fuentes hereby realleges and incorporates each and every allegation

                                                                                      16   previously made herein.

                                                                                      17            67.       This count arises from Defendant’s violation of the FLSA, 29 U.S.C. § 201 et seq.,

                                                                                      18   for its failure to pay Ms. Fuentes minimum wage for each hour worked.

                                                                                      19            68.       At all material times hereto, Ms. Fuentes was employed by Defendant as an

                                                                                      20   “employee” within the meaning of §203(e)(1) of the FLSA.

                                                                                      21            69.       Ms. Fuentes performed a variety of job duties and responsibilities for Defendant

                                                                                      22   within this judicial district.

                                                                                      23            70.       Ms. Fuentes performed labor and services that are subject to the aforesaid

                                                                                      24   provisions of the FLSA and Ms. Fuentes was an employee of Defendant during the time period

                                                                                      25   pertinent to this Complaint.

                                                                                      26            71.       At all material times hereto, Defendant was Ms. Fuentes’s “employer” per the

                                                                                      27   FLSA, 29 U.S.C. §203(d).

                                                                                      28            72.       At all times relevant and during the course of her employment for Defendant, Ms.


                                                                                                                                         Page 7 of 10
                                                                                           Case 2:21-cv-00599-RFB-VCF Document 3-3 Filed 04/12/21 Page 18 of 24



                                                                                       1   Fuentes was employed by Defendant and was not exempt from the minimum wage provisions of
                                                                                       2   the FLSA.
                                                                                       3          73.     Pursuant to 29 U.S.C. § 206, Ms. Fuentes was entitled to be compensated at a rate
                                                                                       4   of minimum wage for each hour worked.
                                                                                       5          74.     Defendant did not pay Ms. Fuentes the proscribed minimum compensation for
                                                                                       6   such work.
                                                                                       7          75.     Defendant’s failure and refusal to pay lawful wages, to Ms. Fuentes violated the
                                                                                       8   FLSA, 29 U.S.C. §§ 206-07, et seq.
                                                                                       9          76.     Defendant willfully violated the FLSA by refusing to pay Ms. Fuentes all lawful
                                                                                      10   wages that she earned.
                                                                                      11          77.     All of the alleged various violations of the law herein were committed
Law Office of Steven H. Burke, LLC

                                9205 W. Russell Rd., Ste. 240, Las Vegas, NV. 89148




                                                                                      12   intentionally and/or willfully by Defendant herein.
                                   TEL.: (702) 793-4369 FAX: (702) 793-4301




                                                                                      13          78.     Per the FLSA, Ms. Fuentes seeks all available damages including but not limited to
       d.b.a. The 808 Firm




                                                                                      14   attorneys’ fees, liquidated damages, and all lawful wages.
                                                                                      15          79.     Ms. Fuentes seeks a judgment for unpaid minimum wages and overtime
                                                                                      16   compensation, and additional liquidated damages of 100% of any unpaid minimum wage
                                                                                      17   compensation, such sums to be determined based upon an accounting of the hours worked by, and
                                                                                      18   wages actually paid to Ms. Fuentes.
                                                                                      19
                                                                                                                        FIFTH CAUSE OF ACTION
                                                                                      20                                FAILURE TO PAY WAGES
                                                                                                                 NEVADA CONSTITUTION / NRS § 608.05 et seq.
                                                                                      21
                                                                                                  80.     Ms. Fuentes hereby realleges and incorporates each and every allegation
                                                                                      22
                                                                                           previously made herein.
                                                                                      23
                                                                                                  81.     Pursuant to Article 15, Section 16 of the Nevada Constitution, and/or NRS §
                                                                                      24
                                                                                           608.018, et. seq., Ms. Fuentes was entitled to receive lawful minimum wage.
                                                                                      25
                                                                                                  82.     Upon information and belief, Defendant did not maintain all personnel records as
                                                                                      26
                                                                                           required under NRS § 608.115.
                                                                                      27
                                                                                                  83.     Defendant did not pay Ms. Fuentes the proscribed minimum compensation for
                                                                                      28


                                                                                                                                      Page 8 of 10
                                                                                           Case 2:21-cv-00599-RFB-VCF Document 3-3 Filed 04/12/21 Page 19 of 24



                                                                                       1   such work.
                                                                                       2          84.     Specifically, Defendant’s refusal to compensate Ms. Fuentes for all her
                                                                                       3   commission earned is an unlawful deduction under NRS §608 et seq.
                                                                                       4          85.     Defendant’s failure and refusal to pay lawful wages to Ms. Fuentes violated the
                                                                                       5   Nevada Constitution and NRS § 608 et seq.
                                                                                       6          86.     Defendant’s failure to pay Ms. Fuentes for all wages earned is also an unlawful
                                                                                       7   decrease under NRS § 608.100.
                                                                                       8          87.     As a result of the foregoing, Ms. Fuentes seeks a judgment against Defendant for
                                                                                       9   the wages owed to her as prescribed by NRS § 608.140, to wit, for a sum equal to up to thirty
                                                                                      10   days’ wages, along with interest, costs and attorney’s fees.
                                                                                      11          88.     Further, Ms. Fuentes seeks all damages under NRS § 608.115 for failure to
Law Office of Steven H. Burke, LLC

                                9205 W. Russell Rd., Ste. 240, Las Vegas, NV. 89148




                                                                                      12   maintain appropriate personnel records.
                                   TEL.: (702) 793-4369 FAX: (702) 793-4301




                                                                                      13          89.     Ms. Fuentes also seeks all damages under NRS § 608.100 for an unlawful decrease
       d.b.a. The 808 Firm




                                                                                      14   of compensation.
                                                                                      15          90.     As a direct proximate result of Defendants’ failure to pay lawful wages to Ms.
                                                                                      16   Fuentes, she has suffered general, special, and consequential damages in an amount in excess of
                                                                                      17   Fifteen Thousand Dollars ($15,000.00).
                                                                                      18          91.     Defendant’s acts and/or omissions were fraudulent, malicious, and/or oppressive
                                                                                      19   under NRS § 42.005 and as such Ms. Fuentes is entitled to an award of punitive damages in
                                                                                      20   excess of Fifteen Thousand Dollars ($15,000.00).
                                                                                      21          92.     It was necessary for Ms. Fuentes to retain the services of an attorney to file this
                                                                                      22   action, which entitles Ms. Fuentes to an award of reasonable attorneys’ fees and costs in this suit.
                                                                                      23   WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
                                                                                      24          1.      For general damages in excess of $15,000.00;
                                                                                      25          2.      For special damages;
                                                                                      26          3.      For consequential damages;
                                                                                      27          4.      For punitive damages;
                                                                                      28          5.      For all damages and relief owed to Plaintiff under the Nevada Constitution and

                                                                                                                                       Page 9 of 10
                                                                                           Case 2:21-cv-00599-RFB-VCF Document 3-3 Filed 04/12/21 Page 20 of 24



                                                                                       1                Nevada law;
                                                                                       2         6.     For attorneys’ fees and costs incurred in this action; and
                                                                                       3         7.     Such other and further relief as the Court may deem just and proper.
                                                                                       4         DATED this 16th day of February, 2021.
                                                                                       5
                                                                                                                                              LAW OFFICE OF STEVEN H. BURKE
                                                                                       6

                                                                                       7                                               By:    _/s/ Steven H. Burke_______
                                                                                                                                              STEVEN H. BURKE, ESQ.
                                                                                       8                                                      Nevada Bar No.: 14037
                                                                                                                                              9205 W. Russell Rd., Ste. 240
                                                                                       9                                                      Las Vegas, Nevada 89148
                                                                                                                                              T: 702-793-4369 | F: 702-793-4301
                                                                                      10                                                      Email: stevenburkelaw@gmail.com
                                                                                                                                              Attorney for Plaintiff
                                                                                      11
Law Office of Steven H. Burke, LLC

                                9205 W. Russell Rd., Ste. 240, Las Vegas, NV. 89148




                                                                                      12
                                   TEL.: (702) 793-4369 FAX: (702) 793-4301




                                                                                      13
       d.b.a. The 808 Firm




                                                                                      14

                                                                                      15

                                                                                      16

                                                                                      17

                                                                                      18

                                                                                      19

                                                                                      20

                                                                                      21

                                                                                      22

                                                                                      23

                                                                                      24

                                                                                      25

                                                                                      26

                                                                                      27

                                                                                      28


                                                                                                                                    Page 10 of 10
Case 2:21-cv-00599-RFB-VCF Document 3-3 Filed 04/12/21 Page 21 of 24




                    EXHIBIT “1”
Case 2:21-cv-00599-RFB-VCF Document 3-3 Filed 04/12/21 Page 22 of 24
Case 2:21-cv-00599-RFB-VCF Document 3-3 Filed 04/12/21 Page 23 of 24




                    EXHIBIT “2”
Case 2:21-cv-00599-RFB-VCF Document 3-3 Filed 04/12/21 Page 24 of 24
